Title: To Benjamin Franklin from Pierre Borde, 30 June 1781
From: Borde, Pierre
To: Franklin, Benjamin


Sir
La Rochelle 30th. June 1781./.
Mr. Bourdot the Admiralty Interpreter here for the English came to me yesterday, to show me a Letter he just received from Mr. Mumford to inquire & let him know, whether Captn. Jos: Conckling with his Brigg The Whim was gone from here, when, and wether loaded for account of his owner (mr. Jos: Packwood of New London) or was oblig’d to take freight, I can give account of every particulars, since I was his correspondent here being consign’d to me by my Friend mr. Et: Dechezeaux at La Flotte on Isle Rez by whose assistance the Brigg & cargoe were sav’d from the Coast at La Tranche.
I am sorry to observe that no captn. likely never met with such Misfortunes and disapointements as Captn. Conckling, Your Excellency was inform’d with his runing on the Rocks of Le Grouin on the coast of La Tranche in Lower Poitou on the 23d July 1780, which mr. Mumford knows since he was a passenger on Board. The most unnecessary formality of the poor ignorant officers of the Admiralty at Sables D’Olonnes to have referred Captn. Conckling’s case to Le Conseil des Prises, before allowing him the Liberty of his Brigg & Cargoe (which no other officers in any Port of the Kingdom would have done) tho’ the papers were very regular, the long time Le Conseil des prises was about it, on which I advised Captn. Conckling to apply to Your Excellency which he did by the Letter I wrote the 10th. August last Sign’d by him & Captn. Raux, to which was pleased to honour him with your Answer of 21st said month, covering Monsr. De Sartine’s answer of 19th. ditto by which this Minister assured Your Excellency He had transmitted all the Papers to the Conseil des prises in order for a speedy Dispatch but every thing continued undone, which determined in October following to send to paris Lieut. Pinkham to wait on Your Excellency and it was in November only we could had the Tobacco brought here from La Tranche, when so low price offered by the Farmers Generals’ Agent here on account of being Spoil’d by the Salt water at La Tranche, that it would have been as well to give it away therefore thought proper to wait ’till better price, and in January last mr. G: L: De Stocker (a german born) mercht. here bought it at 50: l.t. Hundred weight the less Spoil’d, So that it took long time to pick out the worst of every Cask and finding at that price it could not produce to free the Expences, Captn. Conckling wrote Your Excellency on the 23d. January for your Protection to obtain about 50 or 60 Tuns Freight for the French Fleet at Newport & the Freight to be paid before going away from here, and receiving no answer I wrote my Friend Mr. P.C. Lambert (Banker vielle rue du Temple pres L’Egout) in Paris on the 17th. February to wait on Your Excellency about it, But all in vain. Nothing favourable could be obtain’d for a Good Freight So that Captn. Conckling loaded for His own account having had Several Bills on Your Excellency paid to Said mr. Lambert, he bought & loaded on board his Brigg the Whim for his account viz—
1508 Bushels Salt which came to him at 21 s. 9 d. clear of every thing aboard the Ship per Bushel weighing 80 Lbs poids de marc 121½ Velts of Brandy about 3 l.t.: 13 s. 6 d. Tournois the Velts Clear on board
585 Lbs Good Boë Thea [Bohea Tea], 2 l.t.: 15 s. Clear aboard 941 Lbs. German Steel at 10 s. 4 d. Tournois Clear on board— 200 quire Glasses 7 to 9 Inches at 4 s. per quire
Captn. Conckling promised me if he should arrive Safe at New London he would offer to Treat with mr. Jos: Packwood honestly about this Cargoe, for this owner will be at a very great Loss to see his Brigg without any goods on board and even in Debt with his Captain which is easily to Account Viz.
The charges & Expences at La Tranche for Saving the Brigg, artillerie Masts, Rigging and so far to La Flotte, repairing the Brigg there, Victualling the Crew, Boarding the Capt. & officers &a.  11205 l.t.: 16 s. 9 d.


To Ditto on Tobacco at La Tranche, 173 Casks sent there to put in said Tobacco, the Hire of Stores, Kraffts to bring the whole to Rochelle, 3770 l.t. 1 s. 9 d. admiralty at Sables D’olonnes charges included

8784:18.6 




£19990:15:3



To charges on Tobacco in Rochelle
  £854 l.t.:—:—



To charges and Expences while the Brigg in Rochelle including A new Main Mast, Boom, New set of Sails Victualling the Crew, Boading of the Captn., outwards provisions and also included 3864 l.t.: 14 s. for captn Conckling’s private account
  11932:4:
  
  

  
    
    
    12786:4:
  
  
the whole Disbursment on the Brigg & Cargoe amounting to

  £32776:19:3.

  And the proceed of Tobacco &a. as follow Vizt.

60470 Lbs neat of Tobacco at 50% per Hundred weight
  £30235:—:—
  


deducting what was dü to the Crew &a
  4359: 5: 9
  




  25875 l.t.
  14 s. 3 d.


To passage Money & Freight &a

  5718.
  7:—


To neat proceed of 1100 Small Staves

  208.
  6: 


To Ballance of my Disburement paid me by Capt Conckling

  974:
  2: 


Ballance

  £32776:
  19. 3


I delivered Captn. Conckling to carry Mr. Packwood a General account by articles of all the Disbursements by which he will See it was impossible to do otherwise, and had it not been by the great Vigilence of my Friend mr. Dechezeaux of La Flotte, the Brigg & all would had been lost to all this Misery poor Captn Conckling was Sick most all the time & His Crew troublesome now & then, for once the Boatswain at the Head, all went to the house where he Boarded, and insisted on Money or to be discharg’d on which I waited on the Commissioner of the Navy (Le Commissaire de la Marine) who had the Boatswain & two men confin’d ’till Captn Conckling was pleased to have them out again, this Captn. & I, have several time had opportunity to apply here for redressemt. which plainly Show the Need of a Consul or Vice Consul here for the Congress, I once wrote my friend Mr. Lambert about it & desired him to Beseech Your Excellency if any appointed for this place that I may be the person. I do reiterate Your Excellency my Services for that Purpose & No one will be More acknowledgfull than me, if this favour Granted me I hope my being born here will not be an obstacle.— I have the Honour to be with due Respect Sir Your most obedient & very Humble Servant
Pre. Borde
His Excellency Dr. Franklin at Passy ./.
 
Notation: Borde la Rochelle June 30: 1781
